Nebraska Supreme Court Online Library
www.nebraska.gov/courts/epub/
02/19/2016 09:22 AM CST




                                                         - 831 -
                                            Nebraska A dvance Sheets
                                             292 Nebraska R eports
                                  STATE EX REL. COUNSEL FOR DIS. v. GERINGER
                                               Cite as 292 Neb. 831




                          State     of   Nebraska ex rel. Counsel for Discipline
                              of the     Nebraska Supreme Court, relator, v.
                                         Patricia Geringer, respondent.
                                                     ___ N.W.2d ___

                                         Filed February 19, 2016.   No. S-16-019.

                    Original action. Judgment of disbarment.

                 Heavican, C.J., Wright, Connolly, Miller‑Lerman, Cassel,
               and Stacy, JJ.

                    Per Curiam.
                                      INTRODUCTION
                  This case is before the court on the voluntary surrender of
               license filed by respondent, Patricia Geringer, on January 7,
               2016. The court accepts respondent’s voluntary surrender of
               her license and enters an order of disbarment.

                                 STATEMENT OF FACTS
                  Respondent was admitted to the practice of law in the
               State of Nebraska on September 19, 1983. On September 1,
               2015, the Counsel for Discipline of the Nebraska Supreme
               Court filed formal charges against respondent in case No.
               S‑15‑801. The formal charges consisted of three counts against
               respond­ent that generally involved trust account violations
               and falsifying documents. The formal charges alleged that
               by her actions, respondent violated her oath of office as an
               attorney, Neb. Rev. Stat. § 7‑104 (Reissue 2012), and several
               of the Nebraska Court Rules of Professional Conduct. On
                             - 832 -
                  Nebraska A dvance Sheets
                   292 Nebraska R eports
           STATE EX REL. COUNSEL FOR DIS. v. GERINGER
                        Cite as 292 Neb. 831

December 1, respondent filed an answer to the formal charges
in which she denied allegations of fact set forth in the formal
charges. On December 15, a referee was appointed.
   On January 7, 2016, respondent filed a voluntary surrender
of license, in which she stated that she freely and voluntarily
waived her right to notice, appearance, or hearing prior to the
entry of an order of disbarment and consented to the entry of
an immediate order of disbarment.

                          ANALYSIS
   Neb. Ct. R. § 3‑315 of the disciplinary rules provides in
pertinent part:
         (A) Once a Grievance, a Complaint, or a Formal
      Charge has been filed, suggested, or indicated against a
      member, the member may voluntarily surrender his or
      her license.
         (1) The voluntary surrender of license shall state in
      writing that the member knowingly admits or knowingly
      does not challenge or contest the truth of the suggested
      or indicated Grievance, Complaint, or Formal Charge
      and waives all proceedings against him or her in connec-
      tion therewith.
   Pursuant to § 3‑315 of the disciplinary rules, we find that
respondent has voluntarily surrendered her license to practice
law and knowingly does not challenge or contest the truth
of the allegations made against her. Further, respondent has
waived all proceedings against her in connection therewith. We
further find that respondent has consented to the entry of an
order of disbarment.

                       CONCLUSION
   Upon due consideration of the court file in this matter, the
court finds that respondent freely, knowingly, and voluntarily
admitted that she does not contest the allegations being made
against her. The court accepts respondent’s voluntary sur-
render of her license to practice law, finds that respondent
                             - 833 -
                  Nebraska A dvance Sheets
                   292 Nebraska R eports
           STATE EX REL. COUNSEL FOR DIS. v. GERINGER
                        Cite as 292 Neb. 831

should be disbarred, and hereby orders her disbarred from
the practice of law in the State of Nebraska, effective imme-
diately. Respondent shall forthwith comply with all terms
of Neb. Ct. R. § 3‑316 (rev. 2014) of the disciplinary rules,
and upon failure to do so, she shall be subject to punish-
ment for contempt of this court. Accordingly, respondent is
directed to pay costs and expenses in accordance with Neb.
Rev. Stat. §§ 7‑114 and 7‑115 (Reissue 2012) and Neb. Ct.
R. §§ 3‑310(P) (rev. 2014) and 3‑323 of the disciplinary rules
within 60 days after an order imposing costs and expenses, if
any, is entered by the court.
                                    Judgment of disbarment.